Citation Nr: 0807509	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a stroke disorder, 
claimed as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1986 to June 1990, when she was honorably 
discharged.  

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from February 2004 and May 2005 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the veteran's claims of 
entitlement to service connection for a stroke disorder and a 
seizure disorder, each claimed to be secondary to her 
service-connected migraine headaches.  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in August 2005.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a January 2008 travel board hearing.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issue not on appeal

During the January 2008 hearing, the veteran and her 
representative raised the matter of her entitlement to an 
increased disability rating for her service-connected 
migraine headaches.  See January 2008 hearing transcript, 
pages 2, 23.  That issue is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

For reasons stated below, the Board finds that this case must be 
remanded for a medical examination and opinion.  

The veteran has been service-connected for migraine headaches 
since June 2002, at a noncompensable (zero percent) 
disability rating.  The veteran, in essence, contends that 
she has experienced stroke and seizure as a result of her 
service-connected migraine headaches.  

In general, a disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  In order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  

The medical evidence which is currently of record is unclear 
as to the nature of the veteran's claimed secondary 
disabilities as well as their relationship to the veteran's 
service-connected migraine headaches.

A November 1998 report from R.J., M.D., a treating physician, 
stated that the veteran had "complicated migraine with 
possibly the symptoms being related to complex partial 
seizures and with the abnormal MRI, possibly related to an 
ischemic problem."  Another physician, B.W., M.D., stated in 
December 1998 that the veteran "had an abnormal EEG which 
can indicate a focal motor seizure."  
 
The veteran underwent VA examinations in October 2003 and 
January 2004.  The October 2003 VA examiner diagnosed the 
veteran with migraine headaches and a seizure disorder.  The 
January 2004 VA examiner opined that "it is impossible to 
relate this 'seizure' disorder to the service connected 
headaches without further clarification."  The 2004 VA 
examiner further opined that "it is the opinion of this 
examiner that the diagnosis of seizure disorder is certainly 
not all clear and it has not been documented that the patient 
has a seizure disorder."

In a December 2004 examination, J.H., M.D. assessed the 
veteran with "possible complex partial seizures . . . ."  
The veteran submitted an October 2005 opinion from Dr. Hogg 
which states "in the past, [the veteran has] suffered an 
ischemic stroke as a consequence of a complicated migraine 
event.  The stroke may have left scar tissue that serves as a 
focus for the complex partial seizures.  Therefore, it is 
possible that her migraine headaches are directly the cause 
of both the stroke and subsequent complex partial seizures."  

As can be seen the medical opinions are contradictory.  In 
addition, the opinions which indicate that the claimed 
disabilities exist are hedged with words such as "possible' 
and "possibly".  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative or inconclusive in 
nature cannot support a claim.].

For these reasons, the Board finds that a medical examination 
and opinion are necessary to accurately determine whether the 
veteran has a stroke and/or seizure disorder and, if so, 
whether such are linked to the veteran's migraine headaches.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	The veteran should be accorded an 
examination by an appropriate medical 
provider, who should determine whether 
or not the veteran currently has a 
stroke disorder and/or a seizure 
disorder.  If such a determination is 
made, the examiner should render an 
opinion of whether it is as likely as 
not that the veteran's stroke and/or 
seizure disorder is caused by the 
veteran's service-connected migraine 
headaches.  Any diagnostic testing 
deemed to be necessary by the examiner 
should be scheduled.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should 
be provided with a supplemental 
statement of the case (SSOC) and given 
an appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


